Confidential Treatment Requested by Pac-West Telecomm, Inc.

PROPRIETARY AND CONFIDENTIAL
 
AMENDMENT NO. 2
TO
DIAL ACCESS SERVICES AGREEMENT
 
THIS AMENDMENT NO. 2 to Dial Access Services Agreement (this “Amendment”) is
effective as of January 1st, 2003 (the “Amendment Effective Date”) by and
between Qwest Communications Corporation (“Customer”) and Pac-West
Communications Corporation (“Pac-West”). Pac-West and Customer are sometimes
collectively referred to herein as the “Parties.” All defined or capitalized
terms used herein shall have the same meanings ascribed to them in the
Agreement, unless specifically otherwise provided in this Amendment No. 2.
 
WHEREAS, Pac-West and Customer entered into that certain Dial Access Services
Agreement effective as of January 31, 2002 (the “Agreement”);
 
WHEREAS, the Parties modified the Agreement by entering into Amendment No 1 to
Dial Access Services Agreement effective as of June 28, 2002 (“Amendment 1”);
 
WHEREAS, the Parties desire to further modify the Agreement as more particularly
described below.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
 
1.  The fifth sentence of Section 1(a) shall be deleted in its entirety.
 
2.  In Section 1(c), the following phrase shall be added after the words “the
purchase, installation, and maintenance of all equipment”; “. . . (with the
exception of the Cisco equipment. . .”.
 
3.  A new sentence shall be added at the end of Section 1(e)(iii) as follows:
“To the extent that hardware maintenance is necessary, such maintenance will be
covered under Customer’s maintenance agreement with Cisco Systems.”
 
4.  The second sentence of Section 1(e)(vii) shall be deleted in its entirety.
 
5.  The last sentence of Section 2(a) of the Agreement shall be deleted in its
entirety and replaced by the following sentence: “All Ports under each of the
Phases described below shall have expiration dates as set forth in
Section 2(b).”
 
6.  Section 2(b) of the Agreement shall be deleted in its entirety and replaced
by the following Section 2(b):
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].



--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
“(b) Length
 
Except as provided in Sections 2(c) (Service Term Renewal), 3 (Early
Termination), 7(a) (Payment and Taxes), 12(a) (Service Installation Intervals),
13(c) (Tariff Regulatory Changes), 13(d) (Tariff Misapplication), and 21 (Force
Majeure), the Service Term of this Agreement shall commence as provided in
Section 2(a) above and shall extend until thirty-six (36) months after the
activation of those Ports, (e.g., the term for those Ports activated on May 1,
2003, shall extend until April 30, 2006).”
 
7.  Section 2(c) of the Agreement shall be deleted in its entirety and replaced
by the following Section 2(c):
 
“(c) Renewal
 
Upon expiration, the term for each group of Ports shall be automatically
extended on a month-to-month basis unless terminated by either Party by
providing thirty (30) days written notice. The price for the Ports during the
month-to-month extension shall be the then current price plus [**].
 
8.  Section 4 of the Agreement shall be deleted in its entirely and replaced by
the following Section 4:
 
“4. Minimum Service Commitment
 
Except as otherwise provided herein, Customer agrees to maintain the Ports set
forth below for the duration of the respective Service Terms (“Port
Commitment”).
 
Phase I Port Commitment: [**] Ports activated within 45 days of the Effective
Date, at the locations sot forth in Exhibit 4.
 
Phase  Port Commitment: [**] additional Ports activated on or before June 30,
2002 at the locations set forth in Exhibit 4.
 
Phase 3 Port Commitment: [**] additional Ports activated the later of May 1,
2003 or the date the Ports are accepted by Qwest in accordance with Section 11
of the Agreement, at the locations set forth in Exhibit 4.
 
In the event that Customer desires early activation of any Ports, Pac-West
agrees to exercise its commercially reasonable efforts, subject to resource and
personnel constraints, to accommodate Customer’s request.
 
9.  The third sentence of Section 5(b) of the Agreement shall be deleted in its
entirety and replaced by the following:
 
“The monthly fee per active Port for a given calendar month or any fraction
thereof shall be as follows: (1) [**] for those Ports delivered prior to
calendar year 2003 for the years 2002 and 2003; (2) [**] for those Ports
delivered in calendar year 2003 for the year 2003; and (3) [**] for all Ports
starting on January 1. 2004, and for the remainder of the original term of the
Agreement (“Port Rate”) plus any applicable taxes and surcharges in accordance
with Section 7(b).”
 
2
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].



--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
 
The fourth sentence of Section 5(b) shall be amended by deleting the words:
“purchasing and providing hardware maintenance contracts with associated vendor
Equipment as well as”.
 
10.  Exhibit 4 shall be deleted in its entirety and replaced with the attached
Exhibit 4.
 
11.  In consideration of Customer’s aid regarding reduction of maintenance fees
associated with the Ports, Pac-West hereby agrees to pay Customer one half of
the refund received from Cisco Systems, if any, for overcharges on maintenance
as discovered by Customer.
 
12.  All other terms and conditions in the Agreement shall remain in full force
and effect and be binding upon the Parties. This Amendment and the Agreement set
forth the entire understanding between the Parties as to the subject matter
herein, and in the event there are any inconsistencies between the two
documents, the terms of this Amendment shall control.
 
IN WITNESS WHEREOF, an authorized representative of each Party has executed this
Amendment as of the dates set forth below.
 
QWEST COMMUNICATIONS CORPORATION
 
By: /s/ Jeff Baldvinsson         
 
Name: Jeff Baldvinsson         
 
Title: Senior Director              
 
Date: February 4, 2003           
 
PAC-WEST TELECOMM, INC.
 
By: /s/ Michael B. Hawn               
 
Name: Michael B. Hawn                
 
Title: Vice President - Customer Network Sales 
 
Date: February 3, 2003                   



3
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].




--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.


SCHEDULE 1
 
EXHIBIT 4
 
Equipment Site
 
Switch
 
Total NAS
 
Total Ports
 
Los Angeles, CA US
LSANCARCDS3
[**]
[**]
 
LSAOCAGIDSO
[**]
[**]
 
LSANCARCDSJ
[**]
[**]
   
[**]
[**]
Oakland, CA US
OKLDCAANDSO
[**]
[**]
 
OKLDCAANDS1
[**]
[**]
   
[**]
[**]
Stockton CA, US
SKTNCACZDSO
[**]
[**]
 
SKTNCACZDS1
[**]
[**]
Total
 
[**]
[**]



Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

